DETAILED ACTION
	This is in response to application 16/092361, filed on June 16th 2020, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,700,740 B2. Although the claims at the pending claims are anticipated or rendered obvious by the patent claims.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  the recite “SRN” which should probably be “SNR”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verger et al. US 2017/0070919 A1 and Sarkar US 2015/0221194 A1.

Regarding claim 1, Verger discloses:

determining a respective indication of signal strength for each of the set of packets (evaluate signal quality, e.g. RSSI – see paragraph 36);
determining a set of averages of the respective indications of signal strength of the set of packets (average RSSI – paragraph 36);
determining … the set of averages that exceed a signal strength threshold (compare average to threshold – paragraph 36);
determining a quality metric of a physical medium based on the comparing of the … threshold (purpose of Verger is to evaluate network quality, this is done by comparing metrics to thresholds – see abstract, paragraphs 36, 42 and Fig. 5B).

	Verger does not explicitly disclose determining a count of a subset and comparing the count of the subset to a count threshold.  But this is taught by Sarkar (paragraph 92) as monitoring signal strength measurement by maintaining a moving average, comparing each packet signal strength, and determining when “a number of confirmations” (i.e. a count of a subset) is at or above a transition value (count threshold).
	It would have been obvious to one of ordinary skill in the art to modify Verger with the count technique taught by Sarkar for the purpose of measuring signal quality.  Verger teaches that by only making a decision after a number of determinations (i.e. using a count threshold) a transition is performed only when needed (paragraph 93) and not prematurely, for example after a single value crosses a threshold.

	Regarding claim 2, Verger discloses selecting at least one of: a number of packets associated with each average of the set of averages, the signal strength threshold, or the count threshold based on a property of the physical medium (threshold is based on the physical layer – paragraph 44).

	Regarding claim 3, Verger discloses selecting at least one of: a number of packets associated with each average of the set of averages, the signal strength threshold, or the count threshold based on an error of the physical medium to be detected (adjust sliding window depending on error rate – paragraph 36; this would read on selecting at least a number of packets associated with each average; or communication session has quality of service requirements – paragraph 36; thus the signal strength threshold is based on the error required by the quality of service); and
	determining whether the error occurred based on the comparing … the set of averages that exceed the signal strength threshold (determine where error occurred by evaluating averages vs. threshold and error rate threshold – paragraph 43). 
	Verger does not explicitly disclose comparing the count of the subset to the count threshold but this is taught by Sarkar as discussed above.  The motivation to combine is the same.

	Regarding claim 4, Verger discloses providing a packet that specifies the quality metric of the physical medium (devices communicate information about the performance characteristics of the connection – paragraph 41).



	Regarding claim 6, Verger discloses the provided packet specifies at least one of: the signal strength threshold or the count threshold (devices communicate information about the performance characteristics of the connection – paragraph 41; as Verger does not explicitly teach the count threshold as indicated above in claim 1, it teaches or suggests communicating information regarding the signal strength threshold).

	Regarding claim 7, Verger discloses determining signal strength includes: determining a signal to noise ratio (SNR) of the set of packets (paragraph 36); determining a RSSI of the packets (paragraph 36); and determining the signal strength based on the SNR and the RSSI of the packet (use any combination of SNR, quality metrics, error rate, etc. to determine connection quality – paragraph 36).

	Regarding claim 9, Verger discloses determining the SNR and the RSSI of the packet include querying the interface for indications of the SNR and the RSSI of the packet (the SNR and RSSI – paragraph 36, are monitored from an interface – paragraph 45).

	Regarding claim 10, it simply repeats the process of claim 1 for a second set of packets.  Since Verger teaches continually monitoring the connections (see paragraph 36 – “monitor performance of active communication sessions”), it also discloses performing the method for a 

	Regarding claim 11, it is a device claim that corresponds to the method of claim 1. Verger discloses a device having a processor and memory for performing the method (see Fig. 8).  Thus, the claim is rejected for the same reasons.

	Regarding claims 12-17 and 19-20, they correspond to claims 2-7 and 9-10 respectively; therefore they are rejected for the same reasons.

Allowable Subject Matter
Claims 8 and 18 would be allowable upon resolution of the double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vedantham et al. US 10,091,101 B2 discloses calculating an average of signal strength and using the average to determine confidence rating for a network (col. 5 ln. 1-8).
Nagel et al. US 2014/0321294 A1 discloses determining signal strength based on SNR and RSSI (paragraphs 21, 23, 28).
Krishna et al. US 2016/0352801 A1 discloses determining quality by using RSSI and SNR including an average, and an amount of time below a threshold (e.g. number of counts below threshold), see abstract and paragraph 69.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







(571) 270-1975